Citation Nr: 1535401	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-25 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for lumbosacral spondylosis with bilateral radiculopathy, status-post spine surgery.

5.  Entitlement to service connection for a deviated nasal septum.

6.  Entitlement to service connection for chronic allergies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction was later transferred to the Detroit, Michigan RO.

The Board notes that, in an April 2005 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus and a deviated nasal septum. Since then, additional service medical records pertinent to the appellant's claims were received by VA, and the RO reconsidered the appellant's claims on their merits. In this regard, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, so that the Board may adjudicate the appellant's current claims for service connection as original, rather than as a reopened, claims. 38 C.F.R. § 3.156(c).

In January 2015, this matter was last before the Board, when it was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board remanded the matter to develop the claims.  The Board sought a medical opinion with respect to the claim for service connection of a right wrist disability, to the extent there a healed right Colles' fracture was reflected in the service records and addressing the matter of aggravation in service.  The Board also sought a VA examination and opinion on the etiology and severity of any hearing loss and tinnitus.  The Board also sought to have the Veteran provide information on any evidence relating to his claim.  

In March 2015 the AOJ apparently sent the Veteran notice of the audiologic examination, and requested that he provide information on any relevant evidence.  It does not appear that the AOJ sought an addendum to the April 2010 VA examination regarding the right wrist, although an examination was apparently scheduled.  

The Veteran did not present to any of the examinations.  There is suggestion in the record that the notice was returned to VA; however, the Veteran's address has remained the same in Detroit.  Notwithstanding, the Veteran reported that he was in Florida at the time that the examinations were scheduled, that he was told the appointment would be rescheduled when he notified VA and that he would attend a rescheduled examination.  See July 2015 VA form 21-4138.  The Veteran's representative requests that the Veteran be afforded further opportunity to attend the scheduled VA examinations. 

As an initial matter, the Board observes that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  With respect to the right wrist disability, it does not appear that the AOJ attempted to obtain an addendum.  Thus, this claim must be remanded.  

With respect to the remaining claims, the Board also concludes that they should be remanded.  Id.  It appears that any notice the Veteran may have been sent was not delivered, despite VA having his correct address as the Veteran was in Florida at the time.  In affording the Veteran the benefit of any doubt as to whether he received notice, and noting that it is his duty to keep VA apprised of his address, the claims for service connection of bilateral hearing loss, tinnitus, lumbosacral spondylosis with bilateral radiculopathy, status-post spine surgery, a deviated nasal septum, and chronic allergies, are remanded.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records relating to his claim, including the chiropractor he saw after discharge, Dr. Benaderet, and records of low back surgeries by Dr. Disclasani in 2008 and 2009.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  After the development directed in paragraph 1 has been completed to the extent possible, refer the claims folder to the examiner who performed the April 2010 examination (if available) to obtain an addendum opinion.  If the examiner who performed the April 2010 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.
The examiner should review the electronic claims folder and indicate in the examination report that the electronic claims folder has been reviewed.

a.  Based on the examination and review of the record, the examiner is asked to address whether the healed right Colles' fracture noted on the service entrance examination was at least as likely as not (50 percent or greater probability) aggravated (i.e., permanently increased in severity) during active service?

b.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.

c.  The examiner should also address whether there is any currently diagnosed right wrist disorder that did not pre-exist service or was not the result of in-service aggravation of a pre-existing right wrist injury.  If so, is it at least as likely as not (a probability of 50 percent greater) that such disability is related to service, to include as a result of injury therein.  See VA examination report of December 2013 which diagnosed osteoarthritis of the right wrist joint.  
 
All opinions must be accompanied by a complete rationale.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

3.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure, hearing loss and tinnitus, as well as the pertinent medical evidence.  The examiner should consider the whispered voice testing results in the service records. The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss and tinnitus began in or are attributable to service, including noise exposure experienced in service. 

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

